         Case 1:19-cv-09420-RWL Document 33 Filed 04/27/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      86 Chambers Street
                                                      New York, New York 10007


                                                      April 27, 2020

BY ECF

Honorable Robert W. Lehrburger
United States Magistrate Judge
United States Courthouse
500 Pearl Street, Room 1960
New York, NY 10007

   Re:     The New York Times Company v. U.S. Department of State et al., 19 Civ. 9420 (RWL)

Dear Judge Lehrburger:

        This Office represents the Department of State (the “State Department”) and the
Department of Justice (the “DOJ” and, together with the State Department, the “Defendants”), in
the above-captioned action. Pursuant to the Court’s March 25, 2020 Order, Dkt. No. 32, we write
jointly with Plaintiff The New York Times Company (the “Plaintiff”) to provide a status update.

        State Department: The State Department’s capacity to review and produce FOIA
materials remains greatly reduced in light of the ongoing COVID-19 public health emergency.
While the State Department is actively working to make it possible to perform some FOIA
processing via telework, the requisite technical and administrative components necessary for this
FOIA processing to proceed remotely are not yet in place. The potentially responsive records that
have been collected by the State Department to date ultimately will be eligible for processing by
State Department personnel working remotely. But even when those systems are operational, the
State Department still will not have its full complement of FOIA processing staff available, and
the State Department believes that the reduced number of staff and the likelihood of technological
challenges will limit the State Department’s ability to process documents at the same rate as it
would have under normal circumstances. The State Department hopes to have a clearer picture of
its remote FOIA processing capacity by the time the parties are scheduled to submit their next
status report on May 27, 2020, and respectfully requests that its production deadlines in this matter
remain stayed. Plaintiff consents to the State Department’s request at this time.

        DOJ: DOJ made its first production of responsive, non-exempt records to Plaintiff on
April 14, 2020, and is currently scheduled to make its second production on May 14, 2020. During
the course of preparing its first production, DOJ determined that its original collection of
potentially responsive records included materials from outside the appropriate date range for the
FOIA requests at issue. DOJ is re-running the relevant searches to get a more accurate count of
the volume of potentially responsive materials to be processed; the revised volume will be smaller
than the previously identified volume, but it is not yet clear by how much. DOJ will confer with
Plaintiff when it has more information, and in particular to assess whether the revised search results
        Case 1:19-cv-09420-RWL Document 33 Filed 04/27/20 Page 2 of 2
                                                                                      Page 2


will impact the parties’ agreement as to the records to be processed in connection with the
May 14, 2020 deadline.

      We thank the Court for its consideration of and attention to this matter.

                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney for the
                                                    Southern District of New York

                                                By: /s/ Andrew E. Krause
                                                   ANDREW E. KRAUSE
                                                   LUCAS E. ISSACHAROFF
                                                   Assistant United States Attorneys
                                                   Telephone: 212-637-2769/2737
                                                   Facsimile: 212-637-2786
                                                   E-mail: andrew.krause@usdoj.gov
                                                            lucas.issacharoff@usdoj.gov

cc:   All counsel of record via ECF
